DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 8 March 2021 have been fully considered but they are not persuasive.
Applicant has presented amendments that set forth that the connector is configured to decouple from the tubular conduits. Applicant illustrates a connector in a “decoupled” state in FIG 8, but does not disclose that the connector decouples from the tubes. Applicant’s disclosure of decoupling is limited to the tubes decoupling from one another (see ¶0053, 0054, 0055). Applicant has not set forth any structural limitations that allow for decoupling from the tubular conduits, nor how the decoupling differs from merely detaching the connector from the tubes. Porter discloses a connector in a “decoupled” or unattached state in FIGS 1A and 2A. Porter also discloses the use of multiple components allows for swapping individual components (suggesting the ability to decouple components), and a securing sleeve that secures the tubular conduit to the connector (suggesting that the connector may decouple from the tubular conduits absent the sleeve)(see ¶0030, 0046). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, and 21-34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2005/0137614 to Porter et al.
In the specification and figures, Porter discloses the apparatus as claimed by Applicant. With regard to claims 1, 2, 23, 24 Porter discloses a vascular access system comprising a first tubular conduit 12 with an end portion coupled to a patient and a free end, a second tubular conduit 14 with an end portion coupled to a patient and a free end, and a releasable connector with two portions 68, 70 each connected to the free ends such that when the connector ends are joined, a path extends from each patient connection through the conduits (see FIGS 1, 12, ¶0033, 0061). Porter discloses the same structure as claimed by Applicant, with no additional structural limitations providing the claimed decoupling function. 
With regard to claims 5, 25 Porter discloses that the access system may comprise an anti-kink element (see ¶0032). 
With regard to claim 6, Porter discloses that the conduits may comprise puncturable walls (see ¶0063). 

With regard to claims 21, 22, 27, 28, Porter discloses that the connector may comprise clips or rings that cooperate with sutures to provide securement (see ¶0051). 
With regard to claims 29, 30, Porter discloses a vascular access system comprising a first tubular conduit 12 with an end portion coupled to a patient and a free end, a second tubular conduit 14 with an end portion coupled to a patient and a free end, and a releasable connector comprising a unitary structure with two portions 3, 4, each connected to the free ends such that when the connector ends are joined, a path extends from each patient connection through the conduits (see FIGS 1A, 2A ¶0033, 0061). Porter discloses the same structure as claimed by Applicant, with no additional structural limitations providing the claimed decoupling function. 
With regard to claim 31 Porter discloses that the access system may comprise an anti-kink element (see ¶0032). 
With regard to claim 6, Porter discloses that the conduits may comprise puncturable walls (see ¶0063). 
With regard to claim 32, Porter discloses that the apparatus may comprise sutures (see ¶0060).
With regard to claims 33, 34, Porter discloses that the connector may comprise clips or rings that cooperate with sutures to provide securement (see ¶0051). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 March 2021